Walker, J.
This is an appeal from the order of the District Court, refusing to allow the1 appellant the five per cent, commission allowed to administrators by law for paying out money to creditors. The administrator was a creditor of the estate himself to the amount of about five thousand dollars ; he collected the money *110necessary to pay this debt, and the court has allowed him five per cent, for collecting, but he has not paid it out to any third person, as the law contemplates. The money is yet in his hands, and he being the creditor of the estate, if the estate is solvent, will be allowed to retain it in discharge of his own debt; but he pays it out to nobody; when it comes into his hands, on certain conditions it is his money, and he is not entitled to a commission for paying money to himself.
The judgment of the District Court is right, and is affirmed.
Affirmed.